Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/10/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 and 4-8 are pending and are presented for examination.  Claims 22-27 have been withdrawn. 
In view of amendments, the Examiner withdraws the rejection mailed on 10/3/2017.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Examiner found HASHIMOTO (JP 2000037055 A, IDS) is readable with the claim in new interpretation as below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASHIMOTO (JP 2000037055 A, IDS).  

a conductor (34, Fig. 6); 
a stator including an insulator (24, 32, Fig. 8), a stator core (21), and a coil (25); and
a substrate (29) including an outer peripheral portion (i.e., edge) and a surface (upper surface) surrounded with the outer peripheral portion (refer applicant’s description at Figs. 7-8 and para.0041), 
wherein the substrate is disposed at the insulator (Fig. 8, 9), a protruding part (32) extending in a rotary shaft direction is provided at the insulator (Figs. 6, 8-9),
the outer peripheral portion of the substrate includes a recessed part (27, 33) recessed in a radial direction, 
the protruding part (32) is present inside the recessed part (by fitting at 33),
a land (28) is provided at the surface of the substrate,
the land opposes any one of the insulator, the stator core, and the coil in the rotary shaft direction (Fig. 8), and
the conductor (34) is electrically connected to the land (28) by a conductive member (26), wherein inside the recessed part, a gap (27) surrounded with an outer surface of the protruding part and an edge (of 27) of the recessed part is present, and the conductor passes through the gap (Fig. 8).  
As for claim 2, HASHIMOTO discloses the motor according to claim 1, wherein a part of an outer surface of the protruding part (32) extends along an edge of the recessed part (33).

As for claim 8, HASHIMOTO discloses the motor according to claim 1, it is inherent that the protruding part (32) is acting as a positioning part of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO in view of SEKII et al (US 20150108861 A1).  
As for claim 5, HASHIMOTO discloses the motor according to claim 4 but failed to teach wherein a width of the unoccupied region (27) is smaller than a width of the land (27) in the radial direction.  SEKII discloses a width of the unoccupied region (hole 231b for conductor 223, Fig. 4) is smaller than a width of the land (233) in the radial direction.  It would have been an obvious matter of design choice to change size of the land with respect to the hole (unoccupied region), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO in view of Keil et al (US 20180175694 A1).  
As for claim 6, HASHIMOTO discloses the motor according to claim 4, wherein 
a recess (27) is provided in a top of the protruding part, and a part of the conductor (34) passes through the recess (Figs. 6-9), but failed to teach the protruding part and the land are arranged in a circumferential direction.  Keil shows (Fig. 4) and discloses the recessed part (66) for conductor and the land (73, 74, 55) are arranged in a circumferential direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the recessed part and the land in circumferential direction, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
As a result, the protruding part and the land are arranged in a circumferential direction.   
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834